department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-107043-08 date date internal_revenue_service number release date index number --------------------------------- --------------------------------------- ---------------------------------- ty ------- ty ------- legend taxpayer --------------------------------- ------------------------ entities ----------------------- dear ------------ this replies to a letter_ruling request dated date submitted on your behalf by your authorized representative regarding whether you are the proper claimant for a payment of excise_tax under sec_6427 of the internal_revenue_code the code the facts submitted and representations made are as follows taxpayer is in the business of transporting property for hire entities are domestic airlines that specialize in transporting property by air taxpayer has contractual arrangements with the entities the terms of which require the entities to provide the aircraft crew maintenance and insurance necessary for the transportation of taxpayer’s customers’ property taxpayer intends to begin directly purchasing kerosene for use by the entities in the entities’ aircraft when transporting taxpayer’s customers’ property taxpayer will not sell the kerosene to the entities and legal_title will remain with taxpayer none of the parties will treat taxpayer’s provision of kerosene to the entities as a sale from an accounting perspective or otherwise taxpayer requests a ruling that it is the proper claimant to obtain a payment of excise_tax under sec_6427 for the kerosene it will purchase for use by the entities because taxpayer will be the ultimate_purchaser of the kerosene and the kerosene will be used in commercial_aviation plr-107043-08 sec_4081 of the code imposes tax on certain removals entries or sales of taxable_fuel including kerosene sec_4081 provides that the rate_of_tax on kerosene is dollar_figure3 per gallon sec_4081 provides that the tax imposed by sec_4081 is increased by dollar_figure1 per gallon for the leaking_underground_storage_tank_trust_fund lust_tax sec_4081 provides a reduced_rate of dollar_figure3 per gallon for commercial_aviation and dollar_figure8 per gallon for noncommercial_aviation for kerosene that is removed directly into the fuel tank of an aircraft sec_4041 imposes a tax on liquid for use as a fuel other than aviation gasoline a sold by any person to the owner lessee or other operator of an aircraft for use in the aircraft or b used by any person in an aircraft unless there was a taxable sale of the fuel sec_4041 provides that no tax shall be imposed on the sale or use of any liquid for use as a fuel other than aviation gasoline under sec_4041 if tax was imposed on such liquid under sec_4081 other than the tax at the lust financing rate and the tax thereon was not credited or refunded sec_4041 provides that the rate_of_tax imposed under sec_4041 shall be dollar_figure8 per gallon dollar_figure3 pr gallon with respect to any sale or use for commercial_aviation sec_6427 generally provides that if any kerosene on which tax has been imposed by sec_4041 or sec_4081 is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the aggregate amount of tax imposed on such fuel by sec_4041 or sec_4081 as the case may be sec_6427 provides that for purposes of the payment available under sec_6427 the term nontaxable_use means any use exempt from tax imposed by sec_4041 other than by reason of a prior imposition of tax sec_6427 provides that any payment for kerosene used in commercial_aviation as defined in sec_4083 shall not apply to so much of the tax imposed by sec_4041 or sec_4081 as the case may be as is attributable to i the lust_tax of dollar_figure1 per gallon and ii so much of the rate_of_tax specified in sec_4041 or sec_4081 as the case may be as does not exceed dollar_figure3 per gallon in other words the payment under sec_6427 is the difference between the tax imposed and dollar_figure4 cents per gallon sec_4083 defines commercial_aviation as any use of an aircraft for hire in a business of transporting persons or property for compensation or hire by air unless properly allocable to any transportation exempt from the taxes imposed by sec_4261 and sec_4271 by reason of sec_4281 relating to small aircraft on nonestablished lines sec_4282 plr-107043-08 relating to affiliated groups sec_4261 relating to skydiving or sec_4261 relating to seaplanes sec_48_6427-8 of the manufacturers and retailers excise_tax regulations provides as a condition to allowance of a claim under sec_6427 among other things that the claimant bought the kerosene and did not sell it in the united_states sec_48_4081-1 provides in part that the term sale means the transfer of title to or substantial incidents_of_ownership in taxable_fuel other than taxable_fuel in a terminal to the buyer for a consideration which may consist of money services or other_property in this case taxpayer is in the business of transporting property for hire by air and does not fall within any of the exceptions listed in sec_4083 thus taxpayer is engaged in commercial_aviation further taxpayer will not transfer title to or substantial incidents_of_ownership in the kerosene to the entities taxpayer will buy the kerosene for use by the entities in the entities’ aircraft when transporting taxpayer’s customers’ property taxpayer will not resell the kerosene in the united_states therefore taxpayer will be the ultimate_purchaser of the kerosene based on the foregoing taxpayer will be the proper claimant for a payment of excise_tax under sec_6427 for the kerosene it will purchase for use by the entities this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely stephanie n bland senior technician reviewer branch passthroughs special industries
